Exhibit 10.1.7
TRANSITION SERVICES AGREEMENT
     This Transition Services Agreement (this “Services Agreement”) is made as
of April 17 2009, by and among (i) Walter Industries, Inc., a Delaware
corporation (“Walter”), on behalf of itself and each of the other Walter
Entities (defined below), and (ii) Walter Investment Management LLC, a Delaware
limited liability company (“Spinco”), on behalf of itself, its successors and
each of the other Spinco Entities (defined below).
     WHEREAS, Walter, JWH Holding Company, LLC, a Delaware limited liability
company (“JWHHC”), Spinco and Hanover Capital Mortgage Holdings, Inc., a
Maryland corporation (“Hanover”), are party to that certain Second Amended and
Restated Agreement and Plan of Merger (as further amended, supplemented,
restated or otherwise modified from time to time, the “Merger Agreement”),
pursuant to which in connection to other related transactions, (i) certain
assets and businesses of JWHHC will be acquired by Walter and transferred to
Spinco, (ii) prior to the Effective Time on the Closing Date, Walter shall
distribute all of the outstanding limited liability company interests in Spinco
to Walter’s stockholders (such time of the distribution, the “Distribution
Date”) and (iii) at the Effective Time, Spinco shall merge into Hanover, with
Hanover being the Surviving Corporation following the Merger. Capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Merger Agreement;
     WHEREAS, the Spinco Entities currently receive certain services from and
provide certain services to the Walter Entities;
     WHEREAS, each of the Walter Entities and the Spinco Entities desires that
these services continue to be provided after the Distribution Date, upon the
terms and conditions set forth in this Services Agreement.
     In consideration of the mutual covenants and agreements contained in this
Services Agreement, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.1 Unless the context otherwise requires, the following terms (and their
singular or plural) used in this Services Agreement shall have the meanings set
forth below:

  (a)   “Affiliate” shall have the meaning ascribed to such term in the Merger
Agreement after giving effect to the Distribution.     (b)   “Business Day”
shall mean any day other than Saturday, Sunday or any other day on which
commercial banks are authorized to close or are closed in the states of Florida
and Maryland.

 



--------------------------------------------------------------------------------



 



  (c)   “Disclosing Party” shall have the meaning set forth in Section 1.1(g) of
this Services Agreement.     (d)   “Distribution Date” shall have the meaning
set forth in the recitals to this Services Agreement,     (e)   “Force Majeure”
shall have the meaning set forth in Section 7.1 of this Services Agreement.    
(f)   “Hanover” shall have the meaning set forth in the recitals to this
Services Agreement.     (g)   “Information” means any information obtained by a
party to this Services Agreement, its Affiliates and its and their respective
officers, directors, employees, agents, contractors and representatives (the
“Receiving Party”) from any other party to this Services Agreement, its
Affiliates and its and their respective officers, directors, employees, agents,
contractors and representatives (the “Disclosing Party”) concerning the past,
present or future business activities of these entities or persons, including
any information relating to customers and related personal data, pricing,
methods, processes, financial data, lists, technical data, apparatus,
statistics, programs, specifications, documentation, research, development or
related information.     (h)   “JWHHC” shall have the meaning set forth in the
recitals to this Services Agreement.     (i)   “Merger Agreement” shall have the
meaning set forth in the recitals to this Services Agreement     (j)   “Person”
means an individual, partnership, corporation, trust, unincorporated
association, or other entity or association.     (k)   “Provider” shall mean the
particular Walter Entity or Spinco Entity, in any given location, that is
providing services or leasing or subleasing property (as lessor) pursuant to
this Services Agreement.     (l)   “Receiving Party” shall have the meaning set
forth in Section 1.1(g) of this Services Agreement.     (m)   “Recipient” shall
mean the particular Walter Entity or Spinco Entity, in any given location, that
is receiving services or leasing or subleasing property (as tenant) pursuant to
this Services Agreement.     (n)   “Spinco” shall have the meaning set forth in
the preamble to this Services Agreement.     (o)   “Spinco Entities” means,
collectively, Spinco and any of its subsidiaries that are listed as Recipients
on Schedule A or as Providers on Schedule B.     (p)   “Spinco Provided
Services” shall have the meaning set forth in Section 2.2 of this Services
Agreement.

 



--------------------------------------------------------------------------------



 



  (q)   “Term” shall have the meaning set forth in Section 5.1 of this Services
Agreement.     (r)   “Walter” shall have the meaning set forth in the preamble
to this Services Agreement.     (s)   “Walter Entities” means, collectively,
Walter and any of its subsidiaries that are listed as Providers on Schedule A or
as Recipients on Schedule B.     (t)   “Walter Provided Services” shall have the
meaning set forth in Section 2.1 of this Services Agreement.

Other terms are used as defined elsewhere herein.
ARTICLE 2.
SERVICES
2.1 Walter Provided Services. Pursuant to the terms of this Services Agreement,
the Walter Entities agree to provide, or cause to be provided, to the respective
Spinco Entities the services described in Schedule A to this Services Agreement
(the “Walter Provided Services”).
2.2 Spinco Provided Services. Pursuant to the terms of this Services Agreement,
the Spinco Entities agree to provide, or cause to be provided, the services
described in Schedule B to this Services Agreement (the “Spinco Provided
Services”).
2.3 Other Services. If, after the execution of this Services Agreement, the
parties determine that a service provided by the Walter Entities to the Spinco
Entities or by the Spinco Entities to the Walter Entities prior to the date
hereof was omitted from the Schedules to this Services Agreement, then the
parties shall negotiate in good faith to agree to the terms and conditions upon
which such services would be added to this Services Agreement, it being agreed
that the charges for such services should be determined on a basis consistent
with the methodology for determining the initial prices provided for in
Section 3.3.
ARTICLE 3.
COMPENSATION
3.1 Compensation for Walter Provided Services. Subject to Section 3.4, the
compensation for the Walter Provided Services for the duration of the Term shall
be as described for each individual service provided as set forth on Schedule A,
plus applicable sales or value-added taxes, if any.
3.2 Compensation for Spinco Provided Services. Subject to Section 3.4, the
compensation for the Spinco Provided Services for the duration of the Term shall
be as described for each

 



--------------------------------------------------------------------------------



 



individual service as set forth on Schedule B, plus applicable sales or
value-added taxes, if any.
3.3 Methodology for Determining Prices. The parties agree that the prices
charged by a Provider for any service provided hereunder shall be sufficient to
cover such Provider’s reasonable estimate of its actual costs and, if
applicable, consistent with the prices such Provider would charge to an
affiliate, in each case without taking into account any profit margin or
projected savings from increased efficiency.
3.4 Price Adjustments. It is the intent of the parties that the prices set forth
on the Schedules hereto are consistent with the methodology for determining
prices as described in Section 3.3. If the parties determine in good faith that
the initial prices set forth on the Schedules hereto are not consistent with
such methodology, then the parties shall negotiate in good faith to adjust such
prices in a manner that is consistent with such methodology.
3.5 Allocation of Certain Expenses.
     (a) (i) In respect of software applications which are resident in the
Spinco Entities while they are affiliates of the Walter Entities, Spinco shall
bear the costs and expenses of obtaining any and all licenses for such software
applications for Spinco.
          (ii) Walter and Spinco shall cooperate in good faith to minimize the
costs and expenses to be incurred pursuant to this Section 3.5(a).
     (b) Walter and Spinco shall each bear the costs and expenses of obtaining
any and all consents from third parties which may be necessary in connection
with the other party’s provision of services to the Recipient hereunder.
3.6 Terms of Payment; Dispute Resolution.
     (a) Except as otherwise expressly provided herein, Providers shall invoice
Recipients monthly (or, if mutually agreeable to Provider and Recipient,
quarterly or semi-annually) in arrears for the services provided by them under
this Services Agreement. Payment in U.S. dollars shall be made by Recipients
within 30 days after receipt of any invoice. No Recipient shall withhold any
payments to its Provider under this Services Agreement, and no Provider shall
withhold the provision of any services to its Recipient, notwithstanding any
dispute that may be pending between them, whether under this Services Agreement
or otherwise (any required adjustment being made on subsequent invoices), unless
such withholding is provided for in an arbitration award in accordance with
Section 9.7 of this Services Agreement.
     (b) If there is a dispute between any Recipient and any Provider regarding
the amounts shown as billed to such Recipient on any invoice, such Provider
shall furnish to such Recipient reasonable documentation to substantiate the
amounts billed including, but not limited to listings of the dates, times and
amounts of the services in question where applicable and practicable. Upon
delivery of such documentation, such Recipient and such Provider shall cooperate
and use their best efforts to resolve such dispute among themselves. If such
disputing parties are unable to resolve their dispute within thirty
(30) calendar days of the initiation of such

 



--------------------------------------------------------------------------------



 



procedure, and such Recipient believes in good faith and with a reasonable basis
that the amounts shown as billed to such Recipient are inaccurate or are
otherwise not in accordance with the terms of this Services Agreement, then such
Recipient shall have the right, at its own expense (subject to any award or
allocation of expenses included in any judgment rendered by the arbitrator as
set forth in Section 9.7 hereof), to commence arbitration in accordance with
Section 9.1 of this Services Agreement.
ARTICLE 4.
OCCUPANCY RIGHTS
4.1 Any employee of a Walter Entity or Spinco Entity who is located at a
facility of the other party may remain at such location for a period not to
exceed 180 days after the date of the spin-off; provided, however, that such
employee shall be required to adhere to all applicable security restrictions and
guidelines at such facility. Thereafter, the owner of such facility may require
such employee(s) to vacate the premises unless, prior to such time, the parties
have executed a formal lease or other occupancy arrangement upon commercially
reasonable terms that are mutually acceptable to the parties.
ARTICLE 5.
TERM
5.1 Term. Except as expressly provided otherwise in this Services Agreement, or
with respect to specific services as indicated on the Schedules hereto, the term
of this Services Agreement shall commence on the Distribution Date and shall
expire automatically at the time the term of every service described on the
Schedules hereto terminates (the “Term”). The obligation of any Recipient to
make a payment for services previously rendered shall not be affected by the
expiration of the term and shall continue until full payment is made.
5.2 Termination of Individual Services. Each of the individual services
described on the Schedules hereto has a separate term which, in respect of some
services, includes a right of extension. Unless earlier terminated pursuant to
the following sentence, the obligation of a Provider to provide a service will
terminate upon the expiration of the term of such service. Effective between the
respective Provider and Recipient, a Recipient may terminate at any time during
the Term any individual service provided under this Services Agreement on a
service-by-service basis (and/or location-by-location basis where an individual
service is provided to multiple locations of a Recipient) upon written notice to
the Provider identifying the particular service (or location) to be terminated
and the effective date of termination, which date shall not be less than 30 days
after receipt of such notice unless the Provider otherwise agrees. Effective
upon the termination of any service, an appropriate reduction will be made in
the fees charged to such Recipient.
ARTICLE 6.
CERTAIN COVENANTS

 



--------------------------------------------------------------------------------



 



6.1 Points of Contact. Each Provider and Recipient shall name a point of contact
which shall be added to the Schedules hereto. Such points of contact shall be
responsible for the implementation of this Services Agreement between the
respective Provider and its Recipient, including resolutions of any issues that
may arise during the performance hereunder on a day-to-day basis.
6.2 Cooperation; Reasonable Care.
     (a) The parties will cooperate (using reasonable commercial efforts) to
effect a smooth and orderly transition of the services provided hereunder from
the Providers to the respective Recipients including, without limitation, the
separation of the Spinco Entities from the Walter Entities; provided, however,
that this Section 6.2 shall not require any party hereto to incur any
out-of-pocket expenses unless and except as expressly provided otherwise herein.
     (b) Each Provider shall perform the services that it is required to provide
to its respective Recipient(s) under this Services Agreement with reasonable
skill and care and shall use at least that degree of skill and care that it
would exercise in similar circumstances in carrying out its own business. Each
Provider shall take necessary measures to protect the respective Recipient’s
data that is processed by such Provider from destruction, deletion or
unauthorized change and allow its recovery in events of Force Majeure; provided,
however, that a Provider shall be deemed to have satisfied this obligation if
the measures taken to protect and recover a Recipient’s data are equivalent to
what it uses in carrying out its own business.
6.3 Migration Projects. Each Provider will provide the respective Recipient with
reasonable support necessary to transition the services, which may include
consulting and training and providing reasonable access to data and other
information and to Provider’s employees; provided, however, that such activities
shall not unduly burden or interfere with Provider’s business and operations.
Where required for transitioning the services, the Recipient’s employees will be
granted reasonable access to the respective Provider’s facilities during normal
business hours.
6.4 Further Assurances. From time to time after the date hereof, without further
consideration, each party shall execute and deliver such formal lease or license
agreements as another party may reasonably request to evidence any lease or
license provided for herein or contemplated hereby.
6.5 Certain Disbursements/Receipts. The parties hereto contemplate that, from
time to time, including following the Merger, Walter Entities and/or Spinco
Entities (any such party, the “Paying Party”), as a convenience to another
Spinco Entity or Walter Entity, as the case may be (the “Responsible Party”), in
connection with the transactions contemplated by this Services Agreement, may
make certain payments that are properly the responsibility of the Responsible
Party (any such payment made, a “Disbursement”). Similarly, from time to time,
Walter Entities and/or Spinco Entities (any such party, the “Payee”) may receive
from third parties certain payments to which another Spinco Entity or Walter
Entity, as the case may be, is entitled (any such party, the “Other Party”, and
any such payment received, a “Receipt”).

 



--------------------------------------------------------------------------------



 



     (a) Disbursements.
     (i) For Disbursements made by check, the Responsible Party will reimburse
the Paying Party within three (3) Business Days after written notice of such
Disbursement has been given to the Responsible Party.
     (ii) In case of a Disbursement by electronic funds, if written notice has
been given by 2:00 p.m. on the Business Day prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment on the date the Disbursement is made by the Paying Party.
If notice as provided above has not been given prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment within one Business Day after receipt by the Responsible
Party of such notice from the Paying Party.
     (iii) A Paying Party shall provide such supporting documentation regarding
Disbursements for which it is seeking reimbursement as the Responsible Party may
reasonably request.
     (b) Receipts. A Payee shall remit Receipts to the Other Party within one
Business Day of receipt thereof.
     (c) Certain Exceptions. Notwithstanding anything to the contrary set forth
above, if with respect to any particular transaction(s), it is impossible or
impracticable under the circumstances to comply with the procedures set forth in
Sections 6.5(a) or 6.5(b) hereof (including the time periods specified therein),
the parties will cooperate to find a mutually agreeable alternative that will
achieve substantially similar economic results from the point of view of the
Paying Party or the Other Party, as the case may be (i.e., an alternative
pursuant to which the Paying Party will not incur any material interest expense
or the Other Party will not be deprived of any material interest income);
provided, however, that if a Payee cannot comply with the procedures set forth
in Section 6.5(b) hereof because it does not become aware of a Receipt on behalf
of the Other Party, then the Payee shall remit such Receipt (without interest
thereon) to the Other Party within one Business Day after the Payee becomes
aware of such Receipt.
     (d) Funding of Payroll. Notwithstanding anything which may be to the
contrary set forth in Sections 6.5(a) or 6.5(c) hereof, payroll disbursed by or
at the direction of a Walter Entity as part of the Walter Provided Services
shall be funded in immediately available funds to an account as directed by such
Walter Entity on the day the direct deposits are issued to Spinco employees;
provided, that such Walter Entity notifies the respective Spinco Entity by 3:00
p.m. on the Business Day prior to the date of disbursement of the funding
requirement amount (which amount shall be grossed up to include any social
security and medicare taxes and any other related disbursements made in
connection with the payroll payment to the respective employee).
     (e) Interest Rate. Any payments required by sections 6.5(a) or 6.5(b) that
are not paid by the Responsible Party or the Payee, as the case may be, within
the applicable periods of time set forth in such sections, and that are not
otherwise subject to the exceptions set forth in Section

 



--------------------------------------------------------------------------------



 



6.5(c), shall accrue interest thereon calculated daily at the “Prime Rate” as
published by the Wall Street Journal.
ARTICLE 7.
FORCE MAJEURE
7.1 Force Majeure. No Provider shall bear any responsibility or liability for
any losses, damages, liabilities, claims, costs or expenses, including
attorneys’, accountants’ or experts’ fees (“Damages”) arising out of any delay,
inability to perform or interruption of its performance of obligations under
this Services Agreement due to any acts or omissions of Recipient or for events
beyond its reasonable control (hereinafter referred to as “Force Majeure”)
including, without limitation, acts of God, act of governmental authority, act
of the public enemy or due to war, riot, flood, civil commotion, insurrection,
labor difficulty, severe or adverse weather conditions, lack of or shortage of
electrical power, malfunctions of equipment or software programs or any other
cause beyond the reasonable control of the Provider whose performance is
affected by the Force Majeure event.
ARTICLE 8.
INDEMNITY
8.1 Indemnity.
     (a) The Walter Entities and Spinco Entities, in both instances jointly and
severally among such Entities, will each indemnify and hold harmless the other,
their agents, employees and invitees, against all liabilities, claims, losses,
damages, death or personal injury of whatever nature or kind, arising out of
their respective performance of this Services Agreement or the entry of their
respective agents, employees or invitees in the premises of the other, to the
extent occasioned by their own willful misconduct or negligent actions or
omissions or the willful misconduct or negligent actions or omissions of their
respective agents, employees or invitees.
     (b) Notwithstanding the foregoing, no party shall be entitled to any
damages with respect to lost profits or other consequential damages or punitive
damages with respect to the performance by any other party under this Services
Agreement.
ARTICLE 9.
MISCELLANEOUS
9.1 Resolution of Disputes; Continuation of Services Pending Outcome of Dispute.
In the event of any dispute between the parties or between Providers and
Recipients, the parties agree to be bound by the arbitration procedures set
forth in Section 9.7 of this Services Agreement. Notwithstanding the existence
of any dispute between the parties, no Provider shall discontinue any service
provided for herein, unless so provided in an arbitral determination that the

 



--------------------------------------------------------------------------------



 



respective Recipient is in default of an obligation under this Services
Agreement.
9.2 Confidentiality.
     (a) Disclosure.
          (i) The Receiving Party shall hold all the Disclosing Party’s
Information in confidence for the Disclosing Party and, except as set forth in
this Services Agreement (including in the Schedules hereto) or as otherwise may
be documented by the Disclosing Party in writing, the Receiving Party shall not
disclose to any person, firm or enterprise, or use for its own benefit, any such
Information. The Receiving Party may disclose Information of the Disclosing
Party to its Affiliates and its and their officers, directors, employees,
agents, contractors and representatives on a need-to-know basis and solely as
required in order for the parties and their Affiliates to perform their
respective obligations under this Services Agreement. Without limiting the
foregoing, Walter, Spinco and their respective Affiliates shall (A) advise each
of their respective officers, directors, employees, agents, contractors and
representatives having access to or using such Information of the
confidentiality requirements in this Services Agreement, (B) cause each such
officer, director, employee, agent, contractor and representative to comply with
the confidentiality requirements set forth in this Services Agreement
(including, without limitation, taking all reasonable measures, at its sole
expense, to restrain such officer, director, employee, agents, contractor and
representative from any prohibited or authorized disclosure or use of the
Information) and (C) be responsible for any breach of such confidentiality
requirements set forth in this Agreement by any of their respective Affiliates,
officers, directors, employees, agents, contractors and representatives.
          (ii) The obligation of confidentiality contained in this Services
Agreement shall not apply to the extent that: (A) the Receiving Party is
required to disclose information by Law to which the Receiving Party is subject,
provided, that the Receiving Party shall not make any such disclosure without
first notifying the Disclosing Party and allowing the Disclosing Party a
reasonable opportunity to seek injunctive relief from (or a protective order
with respect to) the obligation to make such disclosure; or (B) (I) the
disclosed information was or becomes publicly available other than as a result
of the action of the Receiving Party in violation hereof, or (II) the disclosed
information was received by the Receiving Party after the date hereof on an
unrestricted basis from a source unrelated to the Disclosing Party and not known
by the Receiving Party to be under a duty of confidentiality to the Disclosing
Party.
     (b) Document Retention. Promptly after the termination or expiration of
this Services Agreement, each Receiving Party shall furnish, upon reasonable
request and at the expense of the Disclosing Party, to the Disclosing Party all
copies (in whatever form or medium) of all such Information in the possession of
Receiving Party. Notwithstanding the termination or expiration of this Services
Agreement or any of the services provided hereunder, each Receiving Party shall
maintain indefinitely the confidentiality of any such retained record to the
same extent required under this Services Agreement.
9.3 Notices. All notices, consents, waiver, claims and other communications
hereunder (each a “Notice”) shall be in writing and shall be (a) personally
delivered, (b) deposited, prepaid in a

 



--------------------------------------------------------------------------------



 



nationally established overnight delivery firm such as Federal Express,
(c) mailed by certified mail, return receipt requested, or (d) transmitted by
facsimile as follows:

 
As to Walter or any other Walter Entity:
Walter Industries, Inc.
4211 W. Boy Scout Blvd., 10th Floor
Tampa, FL 33607
Attention: General Counsel
Fax No.: (813) 871-4420
 
As to Spinco or any other Spinco Entity:
Walter Investment Management LLC
4211 W. Boy Scout Blvd., 4th Floor
Tampa, FL 33607
Attention: General Counsel
Fax No.: (813) 871- [      ]

or to any other address which such party may have subsequently communicated to
the other party by a Notice given in accordance with the provisions of this
Section. Each Notice shall be deemed given and effective upon receipt (or
refusal of receipt).
9.4 Entire Agreement. This Services Agreement and the Schedules attached hereto
contain every obligation and understanding between the parties relating to the
subject matter hereof and merge all prior discussion, negotiations and
agreements, if any, between them, and none of the parties shall be bound by any
representations, warranties, covenants or other understandings, other than as
expressly provided herein or therein.
9.5 Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Services Agreement which may legally be waived, may be waived,
or the time of performance thereof extended, at any time by the party hereto
entitled to the benefit thereof, and any term, condition or covenant hereto may
be amended by the parties hereto at any time. Any such waiver, extension or
amendment shall be evidenced by an instrument in writing executed on behalf of
the appropriate party by a Person who has been authorized by such party to
execute waivers, extensions or amendments on its behalf. No waiver by any party
hereto, whether express or implied, of its rights under any provisions at any
other time or a waiver of such party’s rights under any other provision of this
Services Agreement. No failure by any party hereto to take any action against
any breach of this Services Agreement or default by another party shall
constitute a waiver of the former party’s right to enforce any provision of this
Services Agreement or to take action against such breach or default or any
subsequent breach or default by such other party.
9.6 Severability. In the event that any one or more of the provisions contained
in this Services Agreement shall be declared invalid, void or unenforceable, the
remainder of the provisions of this Services Agreement shall remain in full
force and effect, and such invalid, void or unenforceable provision shall be
interpreted as closely as possible to the manner in which it was written.
9.7 Governing Law; Jurisdiction. This Services Agreement shall be interpreted
and construed

 



--------------------------------------------------------------------------------



 



in accordance with the laws of New York applicable to contracts made and to be
performed therein. Neither party shall commence any proceeding against the other
party under this Services Agreement unless and until the parties shall have
attempted in good faith to settle the underlying dispute through negotiation or
mediation for a period of not less than 30 days. If the parties have not
resolved the dispute within 30 days, then either party may initiate arbitration
by notifying the other party in writing that arbitration is demanded. The
arbitration shall be conducted in accordance with the CPR Institute for Dispute
Resolution Rules for Non-Administered Arbitration (the “Rules”) by one
arbitrator. Unless the parties agree on an individual arbitrator by name, each
party shall appoint one arbitrator, obtain its appointee’s acceptance of such
appointment, and deliver written notification of such appointment and acceptance
to the other party within 10 days after delivery of the written notice demanding
arbitration. The two party appointed arbitrators shall then jointly appoint a
third arbitrator, obtain the appointee’s acceptance of such appointment and
notify the parties in writing of such appointment and acceptance within 10 days
after their appointment and acceptance. The arbitrator appointed by the two
party-appointed arbitrators shall serve as the sole arbitrator. If the party
appointed arbitrators fail to appoint an arbitrator within the time limits
specified herein, the CPR Institute for Dispute Resolution shall appoint the
arbitrator in accordance with Article 6 of the Rules. Judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof. Unless otherwise agreed, the place of the arbitration shall be Tampa,
Florida.
9.8 Counterpart Execution. This Services Agreement may be executed in
counterparts with the same effect as if all of the parties had signed the same
document. Such counterparts shall be construed together and shall constitute one
and the same instrument, notwithstanding that all of the parties are not
signatories to the original or the same instrument, or that signature pages from
different counterparts are combined. The signature of any party to one
counterpart shall be deemed to be a signature to and may be appended to any
other counterpart.
9.9 Assignment. This Services Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that this Agreement may not be assigned by either party to any Person
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, (i) either
party may assign any of its rights and obligations under this Services
Agreement, in whole or in part, to one or more wholly owned subsidiaries of such
party; (ii) any party so assigning this Services Agreement shall remain fully
liable to the other party for the performance by any assignee of any obligation
of such party so assigned, and (iii) each party hereto acknowledges and consents
to the assignment, by operation of law or otherwise, of this Services Agreement
to the successor in interest of Spinco pursuant to the Merger, and this Services
Agreement shall remain binding and in full force and effect following the
Merger. Any purported assignment in violation of this Section 9.8 shall be void.
9.10 No Third Party Beneficiary. Nothing expressed or implied in this Services
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto, their respective successors and permitted assigns
and the indemnities, any rights or remedies under or by reason of this Services
Agreement.

 



--------------------------------------------------------------------------------



 



9.11 Headings and Interpretation. Titles and headings to articles and sections
herein and titles to the Schedules are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Services Agreement. The Schedules referred to herein
shall be construed with and as an integral part of this Services Agreement to
the same extent as if they were set forth verbatim herein.
9.12 Survival. Notwithstanding anything to the contrary herein, the rights and
obligations of the parties under this Services Agreement which by their nature
would continue beyond the termination of this Services Agreement, including but
not limited to those set forth in Sections 3.6, 6.5, 8.1, 9.1, 9.2 and 9.7,
shall survive termination of this Services Agreement.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officers or representatives of the
parties hereto have duly executed this Services Agreement as of the date first
written above.

         
Spinco Entities:
  Walter Entities:    
 
       
Walter Investment Management LLC
  Walter Industries, Inc.    
 
       
      /s/ Mark J. O’Brien
        /s/ Victor P. Patrick    
 
Name:      Mark J. O’Brien
 
 
Name: Victor P. Patrick    
Title:     President and Chief Executive Officer
  Title: Vice Chairman, Chief Financial Officer    
 
                       and General Counsel    

 